Citation Nr: 1116510	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-31 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for erectile dysfunction to include as secondary to service connected diabetes mellitus and exposure to herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1963 to November 1965, including service in the Republic of Vietnam from August 1965 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for tinnitus and erectile dysfunction.

In a July 2007 notice of disagreement (NOD), the Veteran indicated that he objected to the denial of his claims for service connection for tinnitus, erectile dysfunction and bilateral neuropathy of the hands.  A June 2009 rating decision granted service connection for bilateral upper extremity peripheral neuropathy and assigned an initial rating.  The Veteran did not appeal this assigned rating.  Therefore, only the instant claims are before the Board for its consideration.

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in July 2010 and subsequent to the issuance of the November 2009 supplemental statement of the case (SSOC).  This evidence was accompanied by a waiver of RO consideration. See 38 C.F.R. § 20.1304 (2010).

The Board also notes that the Veteran served in Vietnam and has been diagnosed with coronary artery disease.  Therefore, he may be entitled to service connection for ischemic heart disease under the statutory presumptions detailed in 75 Fed. Reg. 53,202 (Sept. 8, 2010).  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  This matter is therefore referred to the AOJ for appropriate action.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's erectile dysfunction was not chronic in service, has not been continuous since separation from service, is not presumptively caused by herbicide exposure and is not etiologically related to service or a service-connected disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with VCAA notice in a March 2006 letter.  This letter informed him of the evidence required to substantiate his claim for service connection for erectile dysfunction on a direct basis.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any medical reports in his possession.  This letter was provided prior the initial adjudication of the Veteran's claim.

The Veteran was not provided notice with regard to what evidence was required to substantiate his claim for service connection on a secondary basis until a September 2007 statement of the case (SOC).  The SOC could not provide VCAA compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  It did, however, provide actual knowledge to the Veteran.  The Veteran had a meaningful opportunity to participate in the adjudication of the claim after the notice was provided.  In this regard, he provided additional evidence and argument at his July 2010 hearing.  
A notice error can be cured by actual knowledge of the information on the part of the claimant.  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George- Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The SOC did provide actual knowledge of the criteria required to establish secondary service connection and the Veteran has had the opportunity over the next three years to submit argument and evidence subsequent to receiving the notice.  Hence, the Veteran had a meaningful opportunity to participate in the adjudication of his claim and was not prejudiced.

Further, the Veteran has displayed actual knowledge of the evidence required to establish secondary service connection for erectile dysfunction.  A February 2009 private urology treatment note indicates that the Veteran had inquired to his treating urologist as to the relationship between his erectile dysfunction and his diabetes mellitus.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, any VCAA notice error in regard to the Veteran's secondary service connection claim for erectile dysfunction is deemed harmless and does not preclude appellate consideration of the claimant's claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The Veteran has substantiated his status as a veteran.  The second and third elements of proper Dingess notice were provided in the preadjudication March 2006 letter.  Notice regarding the remaining elements of Dingess notice has not been provided.  However, as the instant claim is being denied, and no rating or effective date is being assigned, he has suffered no prejudice from the deficiency with regard to these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1999).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 I, (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(4).  

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, portions of his service personnel records, VA treatment records and various private treatment records have been obtained.  The Veteran has been provided with a VA diabetes mellitus examination and a sufficient medical opinion regarding secondary service connection has been obtained.  

In addition, the Veteran has not completed the appropriate authorization form to allow VA to obtain additional treatment records.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).    

A VA examination has not been conducted with regard to the Veteran's claim for service connection for erectile dysfunction on a direct basis.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

As detailed below, there is no evidence other than the Veteran's assertions linking his current erectile dysfunction to service.  His assertion of such a relationship is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran has reported, and the record shows, that he was diagnosed with erectile dysfunction long after service.  He has not alleged a continuity of symptomology, rather stating that the disability began three years after service, and the clinical evidence does not establish such a continuity.  There is no other evidence of continuity of symptomatology or of a link between the claimed disability and service.  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the July 2010 hearing, the undersigned asked the Veteran questions the onset of  his erectile dysfunction and whether he had symptoms during service.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Further, VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam era and has one of the diseases listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), amended to add AL amyloidosis.  See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  The specified diseases which have been listed therein include prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and chronic lymphocytic leukemia (CLL).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 68 Fed. Reg. 27,630-27,641 (May 20, 2003); 72 Fed. Reg. 32,395-32,407 (June 12, 2007); 75 Fed. Reg. 32,540- 32,553 (June 8, 2010).

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board notes the changes to 38 C.F.R. § 3.310 effective in October 10, 2006, but the previous version of 38 C.F.R. § 3.310 is potentially more favorable to the Veteran).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Erectile Dysfunction Claim

The Veteran claims to suffer from erectile dysfunction as a result of service, including his service-connected diabetes mellitus and his presumed exposure to herbicides.

A March 1963 service entrance examination and November 1965 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to erectile dysfunction.

An August 1999 private urology treatment note reflects the Veteran's report that he has been unable to have intercourse for the past 18 months and that he has had a marked decrease in sex over the past 18 to 24 months.  An impression of erectile dysfunction was made.  A low testosterone level was noted in a September 1999 private urology treatment note.

An impression of organic impotence with previous low serum testosterone levels was noted in a December 20002 private urology treatment note.

A May 2006 private treatment summary indicates that the Veteran had been diagnosed with diabetes mellitus in June 2001.

An August 2006 VA diabetes mellitus examination noted that the Veteran had been diagnosed with diabetes mellitus in early 2001 by his private primary care physician.  He has suffered from organic impotence since 1999 that was treated with testosterone.  Following this examination and a review of the claims file, the examiner opined that this impotence predated his diabetes by years and was therefore not related to diabetes.

A February 2009 private urology treatment note indicates that the Veteran requested a letter relating his impotence to his diabetes mellitus and low scrum testosterone level.  However, the provider did not offer an opinion regarding the etiology of his erectile dysfunction either in this treatment note or a subsequent letter.

A May 2009 VA diabetes mellitus examination reflects the Veteran's reports of trouble getting and keeping an erection.  He did not know when he was diagnosed with diabetes mellitus.  A genital physical examination was declined.  Following this examination, a diagnosis of erectile dysfunction was made.  The examiner opined that the Veteran's erectile dysfunction was deemed to be a complication of his diabetes "in relation to the diabetes onset."

During a July 2010 hearing, the Veteran testified that his erectile dysfunction was very noticeable in 1968.  He did not have sex during service.  He was reluctant to go to the doctor due to embarrassment.

The Veteran has a current disability as he has been diagnosed with erectile dysfunction.  Exposure to herbicides is presumed as service personnel records establish that he served in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.

In order for the Veteran's current erectile dysfunction to be recognized as service connected, the competent medical evidence of record must establish a link between this condition and an in-service injury or disease, a link between this condition and a service-connected disability or that presumptive service connection was warranted for presumed herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. § 3.310; Shedden and Hickson, supra.

The November 1965 discharge examination was negative for any relevant abnormalities.  The Veteran reported that he experienced a decreased in interest in sex beginning in approximately August 1997 in an August 1999 private urology treatment note, suggesting on onset of more than 30 years after service.  The Veteran has not alleged a continuity of symptomology, but rather testified during his July 2010 that his symptoms began three years after service.  He also reported, for the purposes of urological treatment, that his symptoms began in approximately August 1997.  There is no clinical evidence supporting a continuity of symptomology.

The August 2006 VA examiner opined that the Veteran's erectile dysfunction was not caused by his diabetes mellitus as his erectile dysfunction preceded his diabetes mellitus.  This examiner had noted a review of the Veteran's claims file and the opinion contained an accurate recitation of facts and was accompanied by a rationale. 

In contrast, an April 2009 VA examiner determined that the Veteran's erectile dysfunction was a complication of his diabetes mellitus.  This opinion, however, was provided without a review of the claims file or a date of onset for diabetes mellitus.  This April 2009 VA opinion is inadequate as the examiner appeared to base his opinion on an inaccurate factual premise, i.e., that there the Veteran's erectile dysfunction was diagnosed after his diabetes mellitus.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  This opinion was also provided without any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The April 2009 VA examination is therefore being afforded little, if any, weight.

The Veteran is not competent to opine as to the etiology of his current erectile dysfunction as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current erectile dysfunction and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and any statements asserting a relationship between his current erectile dysfunction and service are not probative as to this question.

In addition, erectile dysfunction is not a disease for which service connection can be granted for presumptive herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309

As the preponderance of the evidence is against finding a nexus between erectile dysfunction and service or a service-connected disability, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for erectile dysfunction to include as secondary to service connected diabetes mellitus and exposure to herbicides is denied.


REMAND

During his July 2010 hearing, the Veteran testified that he received treatment at the VA facility in Temple for complaints of vertigo and possible complaints of ear ringing.  This treatment occurred sometime in the 1970s.  These records are not located in the claims file.  As these records are relevant to the instant claim for service connection for tinnitus and have been adequately identified, they must be obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's treatment records from the Central Texas Veterans Health Care System, located in Temple.  The Veteran reported that he had received treatment at this facility sometime during the 1970s.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file.

2.  If this claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


